DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
1.	Claims 5 and 6 objected to because of the following informalities:  The term side and region is used interchangeable.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


2.	Claim 8 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the group" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the secondary access region" in 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
3.	Claim(s) 1, 9-11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Boren Kelly (PGPUB 20140117156) in view of Grant; Robert (US 20120261509).
4.	Regarding claim 1, Boren teaches a cabin module for an aircraft (fig. 2, element 12), the cabin module comprising a sanitary unit (fig. 2 element 72), wherein the sanitary unit comprises a toilet cubicle with a toilet (fig. 2, element 102), wherein the toilet cubicle is formed by four side walls (para 0021, 4 sidewalls) but fails to teach and the toilet is arranged on a first side wall.
However Grant teaches and the toilet is arranged on a first side wall (fig. 10, element 44).
Grant  in order to allow a face forward access of the toilet (Para 0089 and 0090).
Boren further teaches wherein a first access door is arranged in a second side wall extending transversely to the first side wall and adjoining the first side wall (Fig. 2, element 96), wherein the toilet cubicle further comprises a surface configured to at least partially accommodate a wheelchair (fig. 4, element 108, 112), wherein the cabin module is configured to be installed with the second side wall transversely to the direction of flight, and (fig. 2, element 88) wherein the first side wall is aligned with an external wall in the installed state (fig. 2, element 18 on external wall, 12).
5.	Regarding claim 9, Boren as modified, teaches an aircraft comprising: a fuselage region (fig. 2, element 12); and a cabin interior arranged within the fuselage region (fig. 2), wherein the cabin interior comprises a cabin module according to claim 1, and wherein the aircraft has a longitudinal axis aligned with the direction of flight (fig. 2), and the second side wall of the toilet cubicle extends transversely to the longitudinal axis of the aircraft (fig. 2, element 88 transverse to longitudinal axis).
6.	Regarding claim 10, Boren as modified teaches, the aircraft according to claim 9, wherein the aircraft comprises a first fuselage door arranged in the forward region between a cockpit and a region containing passenger seats and forms an entry and exit for the cabin interior, and wherein the sanitary unit is arranged next to the entry and exit (fig. 2, element 38).
7.	Regarding  claim 11, Boren as modified teaches the aircraft according to claim 10, wherein an entry/exit region is provided on the inside of the first fuselage door, and wherein the first access door opens into the entry/exit region (fig. 2, element 38).
8.	Regarding claim 14, Boren teaches a method for creating a cabin module for an aircraft, wherein the method comprises:

However Grant teaches, b) arranging the toilet on a first side wall (fig. 10, element 44).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the sanitary unit taught by Boren with b) arranging the toilet on a first side wall taught by Grant  in order to allow a face forward access of the toilet (Para 0089 and 0090).
Boren further teaches and c) arranging a first access door in a second side wall extending transversely to the first side wall and adjoining the first side wall (Fig. 2, element 96), wherein the toilet cubical comprises a surface configured to at least partially accommodate a wheelchair (fig. 4, element 108, 112), and wherein the cabin module is configured to be installed with the second side wall transversely to a direction of flight (fig. 2, element 88); wherein the first side wall is aligned with an external wall in the installed state (fig. 2, element 18 on external wall, 12).
9.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Boren and Grant as applied to claim1, 9-11, and 14  above, and further in view of Koch; Maik et al. (PGPUB 20130160061).
10. 	Regarding claim 2, Boren as modified, teaches the cabin module according to claim 1, but fails to disclose wherein a second access door is arranged in a third side wall extending transversely to the second side wall and adjoining the second side wall, and wherein the toilet cubicle is configured to be connected directly to an aisle region by the second access door.
However Koch teaches wherein a second access door is arranged in a third side wall extending transversely to the second side wall and adjoining the second side wall, and
wherein the toilet cubicle is configured to be connected directly to an aisle region by the second access door.(annotated figure 1).
[AltContent: arrow][AltContent: textbox (Access door arranged in a third side wall extending transversely to the second side wall)]
    PNG
    media_image1.png
    1036
    889
    media_image1.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabin module according of claim 1 taught by Boren with a second access door is arranged in a third side wall extending transversely to the second side wall and adjoining the second side wall, and wherein the toilet cubicle is configured to be connected directly to an aisle region by the second access door taught by Koch in order to provide “…a privacy door or secondary barrier” (para 0002).
11.	Regarding claim 3, Koch as modified teaches, the cabin module according to claim 2, wherein the second and the third side wall are connected at right angles by a connection region (right angle connection region shown in annotated figure), and wherein the cabin module has a connecting door (fig. 1, element 8) adjoining the connection region and configured to separate from an aisle region (fig. 1, element 14) a secondary access region situated in front of the second access door, outside the toilet cubicle.
[AltContent: textbox (Connection region is at right angle)][AltContent: arrow]
    PNG
    media_image1.png
    1036
    889
    media_image1.png
    Greyscale

12.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Boren and Grant and Koch as applied to claims 2 and 3 above, and further in view of Seibt; Christian (PGPUB 20160355266).
13.	Regarding claim 8, Koch as modified teaches the cabin module according to claim 3, but fails to teach wherein at least one out of the group consisting of the first access door and the connecting door is constructed with a flight attendant seat configured to be used temporarily during flight.
However Seibt teaches wherein at least one out of the group consisting of the first access door and the connecting door is constructed with a flight attendant seat configured to be used temporarily during flight (fig. 3, door 20, and seat 30).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the cabin module of claim 3 taught by Koch with connecting door is constructed with a flight attendant seat taught by Seibt in order “to accommodate as many flight attendant seats and lavatories as possible in as confined a space as possible” (para 0003).
14.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Boren and Grant as applied to claim 1 above, and further in view of Seibt; Christian (PGPUB 20160355266).
15. 	Regarding claim 12, Boren as modified, teaches the aircraft according to claim 9, wherein the cabin interior comprises an arrangement of passenger seats in which the passenger seats are arranged on both sides of a central aisle (fig. 2) but fails to teach wherein a flight attendant seat, the seat position of which is aligned counter to the direction of flight, is integrated into the connecting door, and wherein the flight attendant seat is arranged in alignment with the central aisle, thus enabling a person sitting on the flight attendant seat to see down the central aisle.
However Seibt teaches wherein a flight attendant seat, the seat position of which is aligned counter to the direction of flight, is integrated into the connecting door, and wherein the flight attendant seat is arranged in alignment with the central aisle, thus enabling a person sitting on the flight attendant seat to see down the central aisle (fig. 3, element 30, Para 0048, claim 1. Claim 1 is not limiting to direction of the seat, it is known in the art that lavatories can be placed in multiple different locations within an aircraft, causing the door to face counter to flight or in the direction of flight). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft according to claim 9, wherein the cabin interior comprises an arrangement of passenger seats in which the passenger seats are arranged on both sides of a central aisle, taught by Boren with wherein a flight attendant seat, the seat position of which is aligned counter to the direction of flight, is integrated into the connecting door, and wherein the flight attendant seat is arranged in alignment with the central aisle, thus enabling a person sitting on the flight attendant seat to see down the central aisle taught by Seibt in order “to accommodate as many flight attendant seats and lavatories as possible in as confined a space as possible” (para 0003).
16.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Boren and Grant as applied to claims 1, 9-11, and 14  above, and further in view of Jakubec; Wojciech et al. (US 8534602 B2).
17. 	Regarding claim 13, Boren as modifies teaches, the aircraft according to claim 9, but fails to teach further comprising a floor hatch arranged in a floor region of the secondary access region in order to make available temporary access to a descent into a rest compartment situated below.
However Jakubec teaches further comprising a floor hatch (fig. 1, element 106) arranged in a floor region of the secondary access region  in order to make available temporary access to a descent into a rest compartment situated below (fig. 4, element 102).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the aircraft of claim 9 taught by Boren with floor hatch taught by Jakubec in order to meet “international standards, any flight of a duration of between 8 h and 14 h requires one lying-down facility” (col. 1, lines 30-32).

Allowable Subject Matter
18.	Claims 4-7  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. For claim 4-6 prior art such as Reams; Edward (PGPUB 20140291446) teach a center post, but fails to teach at least two vernicle structural elements. Claim 7, prior art such as Boren and Grant teach the combinations of access and connecting doors, they fail to teach that both can be locked from the cockpit. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDI M. CURRY whose telephone number is (469)295-9296.  The examiner can normally be reached on 7:30-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/C.M.C/
Examiner
Art Unit 3642



/PHILIP J BONZELL/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        3/26/2021